Case 1:19-cr-O0460-KMW Document 21 Filed 08/20/19 Page 1 of 1

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
FIRM/AFFILIATE OFFICES

FOUR TIMES SQUARE
NEW YORK 10036-6522 BOSTON

—= CHICAGO

TEL: (212) 735-3000 LOS chectes

FAX: (212) 735-2000 PALO ALTO
WASHINGTON, O.C.
DIRECT DIAL www.skadden.com WILMINGTON

212-735-2100 BEIJING

PREC EEA BRUSSELS
917-777-2100 FRANKFURT
EMAIL ADDRESS. HONG KONG
Davib. MEISTER@SKaDDEN.COM LONDON
Moscow
MUNICH
PARIS
SAO PAULO
SEOUL
SHANGHAI
SINGAPORE

August 20, 2019 TOKYO

TORONTO

Via ECF

Hon. Kimba M. Wood

United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, NY 10007

RE: United States v. Todd Kozel, 19 Cr. 460 (KMW)
Dear Judge Wood:

We respectfully submit this letter on behalf of Todd Kozel, our client in the above-
referenced matter. Mr. Kozel has informed us that he is in the process of retaining new
counsel. Accordingly, we ask that your Honor adjourn the Court's August 22, 2019 deadline
— by which Mr. Kozel was to inform the Court in writing of any pretrial motions he intends
to make — and grant a 30-day extension, to September 23, 2019, to allow sufficient time for
substitution of counsel. Mr. Kozel consents to an exclusion of time from August 22 through
September 23 for purposes of the Speedy Trial Act computation.

We have discussed this request with AUSA Louis Pellegrino, who has informed us
that the Government does not object.

Respectfully submitted,

ae ol einte Dir

David Meister

Jocelyn E. Strauber

Daniel Merzel

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Four Times Square

New York, NY 10036

(212) 735-2100

Attorneys for Todd Kozel
